                 Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 1 of 29



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
NORKA PADILLA
c/o The Law Office of Joseph Hennessey, LLC
2 Wisconsin Circle, Suite 700
Chevy Chase, MD 20815
     Plaintiff
v.

DAVID L. BERNHARDT
in his official capacity as
Secretary of U.S. Department of the Interior
1849 C Street, N.W.
Washington DC 20240
DAVID VELA                                              Civil Action No. 20-1517
in his official capacity as
Acting Director                                     COMPLAINT FOR DECLARATORY AND
National Park Service                           INJUNCTIVE RELIEF FOR VIOLATIONS OF THE
1849 C Street NW                                 FIRST AMENDMENT TO THE UNITED STATES
Washington, DC 20240                                         CONSTITUTION

GREGORY T. MONAHAN
in his official capacity as
Acting Chief of the United States Park Police
1100 Ohio Drive, S.W.
Washington, D.C. 20242
JAMES M. MURRAY
in his official capacity as
Director, United States Secret Service
950 H Street, NW, Suite 7800
Washington, D.C. 20223, and
John Does 1-2,000
     Defendants.
                Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 2 of 29




                                          INTRODUCTION

1.     Pursuant to the First Amendment to the United States Constitution, Plaintiff Norka Padilla and

others have the right to peaceably assemble and to petition the Government for a redress of grievances.

2.     This lawsuit challenges the construction an eight-foot high chain-link fence by Defendants

around the White House during the period of June 1-6, 2020. This fence has illegally defeated Plaintiff

Padilla and others’ right to peacefully assemble in Lafayette Square and The Ellipse to petition the

Executive Branch for redress of grievances as guaranteed by the First Amendment.

3.     This lawsuit also challenges the use of domination tactics ordered by the President of the United

States and implemented by Defendants against Plaintiff Padilla and other demonstrators in the public

spaces at and near Lafayette Square and The Ellipse. These domination tactics also constitute a

violation of Plaintiff Padilla and other’s right to free expression and their right to peaceably assemble

to petition of government as guaranteed by the First Amendment.

                                               PARTIES

4.     Plaintiff Norka Padilla, a former resident of the District of Columbia and a current a resident of

the State of Maryland, has participated, throughout her life, in a wide variety of public protests and

demonstrations in and adjacent to Lafayette Square and The Ellipse. Relevant to this complaint, since

May 30, 2020 Plaintiff Padilla has been a regular, peaceful protestor at or near Lafayette Square, The

Ellipse and areas adjacent to the White House because she believes that it is important for the President,

the Vice President, the President’s domestic policy advisors, the President’s foreign policy advisors,

the members of the Department of Defense who are detailed to the White House, and the members of

the Department of Justice who are detailed to the White House (“The Executive Branch”) to hear,

directly, the discontent of her and others who are dissatisfied with the government’s response to police



                                                     2
                 Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 3 of 29



brutality and systemic, institutional racism in this country.

5.      Defendant David L. Bernhard is the Secretary of the Department of the Interior. He is sued in

his official capacity. One of the agencies within the Department of the Interior is the National Parks

Service (“NPS”).

6.      Defendant David Vela is the Director of the NPS. He is sued in his official capacity. The NPS

is the entity responsible for promulgation and enforcement of lawful regulations for expressive activity

at Lafayette Square and The Ellipse.

7.      Defendant Gregory T. Monahan is the Acting Chief of the United States Park Police. He is sued

in his official capacity. In that capacity, he is responsible for the actions of the U.S. Park Police officers

who have participated in the conduct this the subject of this complaint.

8.      Defendant James M. Murray is the Director of the U.S. Secret Service. He is sued in his official

capacity. The Secret Service is the entity primarily responsible for securing the perimeter around the

White House. On information and belief, Defendant Murray participated in the decision to construct

the fence complained of and participated in the decision to employ domination techniques to Plaintiff

Padilla and others’ detriment.

9.      Defendants “John Does 1-2,000” refers to the thousands of government agents who have

participated in the construction of the afore-mentioned fence or who are participating in the

“domination” techniques complained of in this lawsuit.

                                    JURISDICTION AND VENUE

10.     This Court has jurisdiction to hear this complaint pursuant to 28 U.S.C. § 1331 (federal

question), 28 U.S.C. §1343(a)(3) and (4) (civil rights jurisdiction).

11.     Venue is appropriately vested in this Court pursuant to 28 U.S.C. §1391 because the acts or

omissions giving rise to the claims occur or will occur in the District of Columbia.


                                                       3
                 Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 4 of 29



                                                 FACTS

12.    Lafayette Square is a seven-acre public park located directly north of the White House on H

Street, N.W. bounded by Jackson Place on the west, Madison Place on the east and Pennsylvania

Avenue on the south. This public space is named for Gilbert du Motier, Marquis de Lafayette, a French

hero of the American Revolutionary War (1775–1783) and includes several public memorial statues,

including one of Lafayette, and at its center a famous statue of early 19th century U.S. President and

general Andrew Jackson on horseback. Exhibit 1.

13.    The Ellipse is a 52-acre park south of the White House fence and north of Constitution Avenue

and the National Mall. Properly, the Ellipse is the name of the five-furlong (1.0 km) circumference

street within the park. The entire park, which features various monuments, is open to and intended for

use by the public for speech-related activities. Id.

14.    On June 1, 2020, a group of demonstrators, including Plaintiff Padilla, gathered peacefully in

Lafayette Square in protest of law enforcement tactics that killed George Floyd, Breonna Taylor and

scores of other Black people and other people of color.

15.    In the early evening of June 1, 2020, Defendants, acting in concert with their agents, forcibly

removed protesters from Lafayette Square.

16.    Immediately following Defendants’ clearing of Lafayette Square, Defendants began

constructing an eight-foot-high chain-link fence around Lafayette Square to prevent the return to the

square of those seeking to exercise their right to petition The Executive Branch about the need reforms

to deter police brutality and systemic racism. The construction of the fence blocking Lafayette Square

was completed by the morning of June 2, 2020.

17.    By the end of June 2, 2020, Defendants had succeeded in blocking half of the Ellipse with

fencing. By June 5 and 6, Defendants had succeeded in fencing off and blocking the entire Ellipse.



                                                       4
                  Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 5 of 29



Exhibit 2.

18.      It is believed that almost two miles of fences have been constructed to block access to the White

House. The fencing has been described by The Washington Post as “forming a gigantic metal cocoon.” 1

19.      The fence was constructed in direct response to protests related to systemic racism and the

killing of George Floyd, Breonna Taylor and scores of other Black people and other people of color.

In other words, the response by Defendants was not content neutral.

20.      The construction of the fence was coupled by statements from the President of the United States

that these specific protests were embarrassing. Specifically, on the morning of June 2, 2020, in a

conference call with this country’s governors, the President expressed his frustration with the

governors, calling many of them “weak.” Exhibit 3 at 2, 4, and 7. He went on to state that the failure

of the Minnesota state government to dominate the streets of Minneapolis had had the effect of making

that state a “laughingstock.” Id. at 3. He went on to say, “I've never seen anything like it and the whole

world was laughing.” Id.

21.      Closely related to this feeling of embarrassment was the President’s announcement of his policy

preference to “dominate” the streets of Washington, DC. He stated:

         I say that and the word is dominate. If you don’t dominate your city and your state,
         they’re gonna walk away with you. And we’re doing it in Washington, in DC, we’re
         going to do something that people haven’t seen before. But we’re going to have
         total domination. 2 Id. at 2.

22.      Plaintiff Padilla has been frustrated in her attempt to exercise her right to assemble with others

to petition The Executive Branch by the construction of the fence that bars her approach to the White

House.



1
 https://www.washingtonpost.com/dc-md-va/2020/06/06/white-house-fence-protests-dc/
2
 https://www.mercurynews.com/2020/06/02/transcript-of-trumps-call-with-governors-dominate-or-youll-look-like-a-
bunch-of-jerks/


                                                          5
                  Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 6 of 29



23.      Plaintiff Padilla has been further frustrated in her attempt to exercise her right to petition

government by the intimidation tactics employed by Defendants (including “John Does 1-2,000”) who,

Plaintiff Padilla believe, are acting on the President’s announced policy to “dominate” the areas

adjacent to the White House to counteract any perception that the President is “weak” and to counter

any the image of the United States being a “laughingstock.”

24.      Plaintiff Padilla alleges that the domination tactics are so disproportionate to the tactics needed

to ensure public safety that they are, primarily, for a purpose other than to ensure public safety.

25.      Plaintiff Padilla believes, and therefore asserts, that the expressed intent to “dominate”

protestors is synonymous with an attempt by government to intimidate her and fellow protesters and to

dissuade them from exercising their right to peaceably assemble to petition government.

26.      The intimidation intended by government agents has taken a variety of forms including

deploying members of the military armed with assault combat weapons; the deployment of combat

vehicles including Humvees, armored personal carriers, and military transport trucks; the deployment

of agents of the Alcohol Tobacco and Firearms, the Bureau of Prisons, the Federal Bureau of

Investigation and other federal agencies equipped with assault weapons; the deployment of riot police

equipped with truncheons, riot gear, body amor, and plexiglass shields. Exhibit 4.

                                             COUNT I
      (Prior Restraint on the Exercise of Rights Conferred Under the First Amendment to the
       United States Constitution Through Barring Access to the White House, the Seat of the
                                 Executive Branch of Government)

27.      Paragraphs 1 through 26 above are incorporated into the allegations of Count I by reference.

28.      The construction of a fence to wrap the White House in a cocoon that is shielded from the

expression of dissatisfaction by Plaintiff Padilla and those petitioning the Executive Branch for

systemic change constitutes a prior restraint on her right to peaceably assemble to with others to




                                                       6
                  Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 7 of 29



directly express her desire for changes in policies being implemented by The Executive Branch.

29.      Defendants have taken actions that prevent, in advance, Plaintiff Padilla’s exercise of her right

to peaceably assemble with others to directly express her desire for changes in policies being

implemented by The Executive Branch. Such prior restraint of her right to petition the Executive

Branch is a violation of Ms. Padilla’s rights under the First Amendment to the United States

Constitution.

30.      Specifically, by barring all of the approaches to the White House, Defendants are depriving

and will deprive Plaintiff Padilla and other members of the public of their First Amendment right to

assemble so as to petition The Executive Branch. Given the concentration of policy-makers housed

in the White House and the powerful, collective voice of the citizenry assembled to protest in unison,

there is not an adequate substitute for this form of expression, a form of expression expressly protected

by The Constitution.

31.      As a prior restraint on free speech, the actions of Defendants are subjected to the highest level

of judicial scrutiny.

                                              COUNT II
         (Violation of the Exercise of Rights Conferred Under the First Amendment to the
      Constitution Through Unreasonable Restrictions on the Time, Manner, and Place for the
                            Exercise of the Right to Petition Government)

32.      Paragraphs 1 through 26 above are incorporated by reference herein.

33.      Lafayette Square and The Ellipse are traditional public fora that have been historically

intended for speech activities. Thus, restrictions on the time, place, and manner of protest in these

public fora are subject to First Amendment scrutiny.

34.      The complete exclusion of Ms. Padilla and others from Lafayette Square and The Ellipse is

an unreasonable restriction on the time, place, and manner of her rights under the First Amendment.




                                                      7
                Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 8 of 29



35.    Ms. Padilla alleges that the exclusion zone established around the White House is not

content neutral. Specifically, Ms. Padilla alleges that the establishment of the exclusion zone is in

response to the specific protests related to systemic racism and the deaths of George Floyd, Breonna

Taylor and scores of other Black people and other people of color.

36.    Ms. Padilla alleges that even were it to be determined that the response to the protests related

to systemic racism and the deaths of George Floyd, Breonna Taylor and scores of other Black

people and other people of color was content neutral, the restrictions on the time, place, and manner

of Ms. Padilla’s exercise of her rights are, nonetheless, unreasonable. Specifically, the total

exclusion of Ms. Padilla and her fellow protestors from these public areas is not narrowly tailored

to serve a significant governmental interest. Moreover, the total exclusion of Ms. Padilla and her

fellow protestors from public areas designed for speech activities does not leave open ample

alternative channels for communication.

37.    Narrowly tailored restrictions might, but do not, include:

       a)      Restrictions on access to Lafayette Square to those willing to consent to a pat-down

for weapons and devices that might pose a threat to those working in or protecting the White House;

       b)      Reasonable limitations on the number of those seeking access to Lafayette Square

or The Ellipse to ensure that these limited public spaces are not dangerously overcrowded; or

       c)      Reasonable limitations on access to Lafayette Square and The Ellipse to correspond

with curfews imposed by government.

38.    Instead, Ms. Padilla and others are faced with a total exclusion from these public areas and

for an indeterminant period of time.




                                                     8
                     Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 9 of 29



                                           COUNT III
        (Prior Restraint on the Exercise of Rights Conferred under the First Amendment
           Through Intentional Intimidation Directed at the Exercise of Such Rights)

39.     Paragraphs 1 through 26 above are incorporated by reference herein.

40.     Ms. Padilla believes, based on comments made by the President of the United States, that

Defendants are pursuing policies designed to “dominate” the physical spaces adjacent to Lafayette

Square and The Ellipse.

41.     The domination tactics employed by Defendants are in sharp contrast to the tactics

employed by the Washington, DC Metropolitan Police Department.                 The members of the

Washington, DC Metropolitan Police Department are trained to deescalate civil disturbances by not

repeatedly confronting demonstrators – demonstrators who frequently take to public protest through

the despair of powerlessness – and provoking them with domination techniques designed to

demonstrate that they, indeed, are powerless.

42.     Ms. Padilla believes that the intent to dominate these public spaces is synonymous with an

effort to intimidate her and others seeking to exercise their rights under the First Amendment.

43.     Ms. Padilla believes that the intent to dominate these public spaces with combat weapons

and implements of war reflects an intention by Defendants to communicate to her and her fellow

demonstrators that their exercise of rights under The Constitution is subject to termination by the

pull of a trigger.

44.     This condition on Ms. Padilla’s exercise of her rights, i.e. that she will be permitted to

exercise such rights if and only if she subjects herself to intimidation and the constant threat of

lethal force by Defendants (including but not limited to John Does No. 1-2,000) is a prior restraint

on her First Amendment rights.

45.     This prior restraint on Ms. Padilla’s rights is subject to heightened scrutiny of this Court.



                                                      9
                Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 10 of 29



                                            COUNT IV
       (Violation of the Exercise of Rights Conferred under the First Amendment Through
      Intentional Intimidation for the Purpose of Unreasonably Restricting the Time, Place,
                and Manner for the Exercise of the Right to Petition Government)

46.    Paragraphs 1 through 26 above are incorporated by reference herein.

47.    Ms. Padilla alleges that Defendants’ deployment and equipment of federal agents (including

John Does No. 1-2000) in the areas adjacent to the White House is a restriction on the time, place,

and manner of her exercise of First Amendment rights. Specifically, the presence of these

dominating/intimidating federal agents requires her to be subjected to intimidation.

48.    This prior restraint on her rights under the First Amendment is not content neutral.

Specifically, Ms. Padilla alleges that the intentionally-inflicted intimidation is based on the content

of her, and others’ speech: their effort to petition the Executive Branch of Government to take action

to adopts reforms in response to the killing of George Floyd, Breonna Taylor and scores of other

Black people and other people of color.

49.    Even were the conditions placed on Ms. Padilla not content neutral, the insistence that Ms.

Padilla be “dominate[d]” and subject to intimidation as a condition for her exercising her First

Amendment rights is an unreasonable restriction on the time, manner, and place of her free

expression.

50.    The government’s restriction of the time, place, and manner of Plaintiff Padilla’s exercise

of her First Amendment rights, i.e., requiring her to be subjected to intimidation as a condition to

exercising her rights, could be, but has not been narrowly tailored. For example,

       a)      Military forces, that might be needed at the request of The Mayor of the District of

Columbia in the rare situation where the Metropolitan Police Department was being overwhelmed

by civil unrest, could assemble in areas of the White House grounds that are not in plain view of




                                                     10
                Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 11 of 29



Plaintiff Padilla and the public;

       b)      John Does 1-2,000 could deploy without the disproportionate firepower of combat

assault weapons, Humvees, and military vehicles – and without the combat fatigues, camouflage,

and other implements of war;

       c)      Other federal agents could assemble in areas of the White House grounds that are

not in plain view of the public to as a reserve force to the regular Park Police officers whose patrols

regularly include Lafayette Square and The Ellipse; and

       d)      Reasonable de-escalation techniques, implemented in conjunction with the

Washington, DC Metropolitan Police Department, rather than “domination,” tactics could be

employed to bring calm to the areas adjacent to the White House.

                                     PRAYER FOR RELIEF
 51.   The conduct complained of herein deprives Plaintiff Padilla and other members of the public

 of rights conferred under the First Amendment to The United States Constitution. Such rights

 include the right to assemble in public places and communicate their views to those in The

 Executive Branch.

 52.   There is no substitute day for the right of Ms. Padilla to peaceably assemble with others to

 petition The Executive Branch for redress. Ms. Padilla is suffering and will suffer continued

 irreparable harm from the denial of her rights under The United States Constitution.

 53.   WHEREFORE, Plaintiffs request the following relief:

       a)      A Declaration with respect to Count I that the construction of a fence that prevents the

petitioning of government in Lafayette Square and The Ellipse constitutes an improper prior restraint

on speech in violation of the First Amendment to the United States Constitution;

       b)      A Declaration with respect to Count II that the construction of a fence that prevents all


                                                     11
                Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 12 of 29



approach to the White House constitutes an unreasonable restriction on the time, manner, and place

of the exercise of Plaintiff Padilla’s right to petition government;

       c)      A Declaration with respect to Count III that the use of tactics intended to “dominate”

the spaces adjacent to the White House – tactics that are intended to intimidate those seeking to

exercise First Amendment rights in areas adjacent to the White House – constitutes an improper prior

restraint on the exercise of rights under the First Amendment to the United States Constitution;

       d)      A Declaration with respect to Count IV that the use of tactics intended to “dominate”

the spaces adjacent to the White House – tactics that are intended to intimidate those seeking to

exercise First Amendment rights in areas adjacent to the White House – constitutes an unreasonable

restriction on the time, manner, and place on Plaintiff Padilla’s exercise of her right to petition

government insofar as it requires Ms. Padilla to be subjected to intimidation as a condition of her

petition of The Executive Branch at the White House;

       e)      That the Court enter temporary, preliminary, and permanent injunctive relief in favor

of Ms. Padilla and against Defendants that would

               i)      Require the dismantling of the barriers that have been constructed in the period

of June 1, 2020-present;

               ii)     Prohibit the construction of any new emergency fencing until Defendants have

presented a plan to the Court and have obtained the Court’s approval for the construction of any future

emergency fencing so as to ensure the free exercise of Ms. Padilla’s rights under the First Amendment

to The United States Constitution; and

                       (1)     Require Defendants to immediately cease-and-desist from pursuing

tactics designed to “dominate” those in the areas adjacent to the White House. With respect to this




                                                     12
               Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 13 of 29



relief, Plaintiff Padilla seeks an ORDER that Defendants 1) withdrawal any and all military vehicles

from the streets of Washington, DC except in response to a specific request by The Mayor of the

District of Columbia; 2) withdrawal all personnel armed with rifles, assault weapons, or other

implements of war except in response to a specific request by The Mayor of the District of Columbia;

3) remove all military-clad personnel from the streets of Washington, DC except in response to a

specific request by The Mayor of the District of Columbia; and 4) remove from view all military-clad

personnel from Lafayette Square and the Ellipse.

       f)     The award of damages in an amount commensurate with the Constitutional

deprivations herein described;

       g)     The award of attorney’s fees and costs for the expense of bringing this action to ensure

Defendants’ compliance with the U.S. Constitution; and

       h)     The entry of any other ORDER, the imposition of any fine, restitution or remedy that

the Court deems necessary to achieve full justice and to remedy the misconduct of Defendants.

                                            Respectfully submitted this June 10, 2020,

                                            /s/ Joseph A. Hennessey_______
                                            Joseph A. Hennessey, Esq.
                                            DC Bar No. 453582
                                            The Law Office of Joseph Hennessey, LLC
                                            2 Wisconsin Circle, Suite 700
                                            Chevy Chase, Maryland 20815
                                            Telephone: (301) 351-5614
                                            Email: jhennessey@jahlegal.com




                                                   13
Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 14 of 29


                   -BGBZFUUF4RVBSF




                    5IF&MMJQTF




                                  Exhibit 01
Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 15 of 29




                                           Exhibit 02
Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 16 of 29




                                                       Exhibit 02
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 17 of 29

           II politics
           George Floyd is laid to rest today. Wall Street rallies on recession news. North Korea stops
                                                                                                              • uvE Tv @
           talking with the South.




            READ: President Trump's call with US
          governors over protests
          By CNN
          Updated 8:30 PM ET, Mon June 1, 2020




          (CNN) - President Donald Trump told the nation's governors in a meeting Monday to "dominate" violent
          protesters and use aggressive tactics.

          "If you don't dominate, you're wasting your time. They're going to run all over you, you'll look like a bunch of
          jerks," Trump said .

          Here is a complete transcript of President Trump's opening remarks:

          TRUMP: People here that you'll be seeing a lot of. Gen. Milley is here. He's head of the joint chiefs of staff, a
          fighter, a war hero, a lot of victories and no losses and he hates to see the way it's being handled in the various
          states and I just put him in charge. The attorney general is here, Bill Barr, and we will activate Bill Barr and
          activate him very strongly. We're strongly -- the secretary of defense is here.

          We're strongly looking for arrests. You have to get much tougher. You're gonna get over it. I know Gov. Walz is
          on the phone and we spoke and I fully agree with the way he handled it the last couple of days, I asked him to d<
          that. You know, a lot of me -- we have all the men and women that you need. But people aren't calling them u~
                                                                                                         Exhibit 03, p.1
1 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 18 of 29

           II politics                                                                                        • uvE Tv @
          mey nave to go to 1a11 ror 1ong penoas or ume. 1saw wnat nappenea 1n t-'n11aae1pnia. 1saw wnat nappenea 1n
          Dallas where they kicked a guy to death. I don't know if he died or not but if he didn't, it's a miracle, what they di,
          to him, they were kicking him like I've never seen anything like it in my life.

          They don't talk about that, they talk about a lot of other things but they don't talk about that but I saw wh,
          happened in Dallas and those kids, they're all on camera, they're wiseguys. And it's coming from the radical left,
          you know it, everybody knows it, but it's also looters, and it's people that figure they can get free stuff by runnin~
          into stores and running out with television sets. I saw it, a kid get a lot of stuff, he puts it in the back of a brand
          new car and drives off.

          You have every one of these guys on tape, why aren't you prosecuting them? Now the harder you are, the
          tougher you are, the less likely it is that you're going to be hit. This is a movement. We found out they're
          delivering supplies to various place in various states, your people know about it now. But we found out many
          things, it's like a movement, and it's a movement that if you don't put it down, it'll get worse and worse, this is likE
          Occupy Wall Street. It was a disaster until one day, somebody said, that's enough and they just went in and
          wiped them out and that's the last time we ever heard the name Occupy Wall Street, until today when I hearc
          about it, I heard Occupy Wall Street. I haven't heard about it, I heard about it today for the first time in a long
          time. They were they forever it seemed on wall street. they closed up Wall Street, the financial district of the
          world, total domination, they were ordering pizzas, nobody did anything

          And then one day somebody said that's enough , you're getting out of here within two hours, and then after tha
          everything was beautiful and that was the last time we heard about it. These are the same people. These are
          radicals and they're anarchists. They're anarchists, whether you like it or not, I know some of you guys are
          different persuasions and that's OK. I fully understand that. I understand both. I'm for everybody. I'm representin~
          everybody, I'm not representing -- radical right radical left -- I'm representing everybody but you have to knov.
          what you're dealing with. But it's happened before, it's happened numerous times. And the only time it':
          successful is when you 're weak. And most of you are weak.

          And I will say this, what's going on in Los Angeles -- I have a friend who lives in Los Angeles. They say all the
          storefronts are gone. They're all broken and gone. The merchandise is gone. It's a shame. It didn't look as bad
          as that to me, maybe it was the sunshine, I don't know. But in Los Angeles, the storefronts are gone.
          Philadelphia's a mess, Philadelphia, what happened there is horrible. And that was on television, they're
          breaking into stores and nobody showed up to even stop them . There was no -- nobody showed up to stop ther
          Washington, they had large groups, very large groups, they attacked the AFL-CIO building . So they attacked
          (INAUDIBLE) friends, which is very interesting. But Washington was under great control. But we're going to have
          it under much more control. We're pouring in -- we're going to pull in thousands of people (INAUDIBLE) of the DC
          police, the mayor, the mayor of Washington DC and Secret Service did a very good job around the White House
          but their sole, their primary function is around the White House.

          But and we're going to clamp down very, very strong. And you better arrest (INAUDIBLE) -- and you'll never see
          this stuff again and you'll have to let them know that. They're trying to get people out on bail in Minneapolis. I
          understand they're out there trying to get all these guys out on bail. So you have them on tape. You have them
          on television. In history, there's never been anybody taped so much committing a crime. You have these guys
          throwing rocks, they show them last night on one of the stations on one of the networks throwing a big brick, an
          they had him in slow motion replay. Like it's like a fielder. Catching a ball or throwing a ball you have the slow
          motion replay, you see exactly who he is, everybody knows.

          You have everybody on tape, you gotta arrest all those people, you gotta try them. And if they get five years or
          ten years, they have to get five years or ten years. There's no retribution. So I say that and the word is dominate.
          If you don't dominate your city and your state, they're gonna walk away with you. And we're doing it ir
          Washington, in DC, we're going to do something that people haven't seen before. But we're going to have total
          domination. And then you have to put them in jail and you have to authorize whatever it is, whoever it is you
          authorize, and with that I'll let Bill Barr say a few words and then I'll let Gen. Milley speak. Let's go, Bill.

                                                                                                         Exhibit 03, p.2
2 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 19 of 29

           IIJ pol itics                                                                                     . uvE Tv @
          many p1aces, IT not most p1aces, you nave mis 1ngrernem or extremist anarcnist agitators wno are naing me
          (INAUDIBLE).

          Law enforcement response is not gonna work unless we dominate the streets, as the President said. We have to
          control the streets. If we treat these as demonstrations, the police are pinned back, guarding places and don'
          have the dynamic ability to go out and arrest the troublemakers. They're just standing in a line watching thE
          events. Then when they disperse the crowds, the crowds go running off in different directions, create havoc,
          there is looting and everything. We have to control the crowd and not react to what's happening. And tha
          requires a strong presence. In many places it will require the National Guard and when there's a strong
          presence, (INAUDIBLE) to defend buildings or a strong presence to control the crowd, things are quieting down,
          as in Minneapolis.

          Some places may not require the National Guard and I think that New Jersey so far has been doing a very good
          job working with state police and the New York Police. And we'll see what happens there but the key is you have
          to have adequate force. That brings up law enforcement, even federal law enforcement, working with your statE
          and local law enforcement, to be more dynamic and to go after the troublemakers. To go after the guys that an
          throwing the bricks and (INAUDIBLE) ... running around starting fires. They have to be taken from the street and
          arrested and processed.

          The structure we're going to use is the joint terrorist task force, which I know most of you are familiar with. Tried
          and true system, it's worked for domestic and homegrown terrorists, and we're going to employ that model. I
          already integrates your state and local people and it's intelligence driven and it will go operational. That's -- WE
          want to lean forward (INAUDIBLE) anyone who violates a federal law in connection with this rioting.

          But we need to have people take control of the streets so that we can go out and work with law enforcement, sc:
          hello to the law enforcement. And identify these people in the crowd, isolate, pull them out, prosecute

          TRUMP: So the best example, I alluded to it a couple of seconds ago, is Minneapolis. It was incredible what
          happened in the state of Minnesota. They were a laughingstock, all over the world . They took over the police
          department. The police were running down the street, sirens blazing, the rest of them running, it was on camera
          And then they wiped out, you probably have to build a new one. I've never seen anything like it and the whole
          world was laughing. Two days, three days later, I spoke to the governor, the governor's I think on the call and
          he's an excellent guy, and all of a sudden --

          And I said you gotta use the National Guard and take numbers (INAUDIBLE). They didn't at first, then they did,
          and I'll tell you that's true, I don't know what it was ... those guys, third night, fourth night, they walked throug~
          that stuff like it was butter. They walked right through and you haven't had any problems since and I mean they
          know -- they're not going to go there, they're going to go some other place. But once you called that and yo1
          dominated, you took the worst place and you made it -- they didn't even cover it last night because there was sc
          little action. So, you dominated, you dominated. Now what happened in New York, I have to tell you, I live in
          Manhattan. What's going on in Manhattan, I have no idea. New York's finest, they gotta be -- they need to do
          their jobs. I don't know what's happening in Manhattan but it's terrible. And because it's New York, because it':
          Manhattan, it gets a lot of press, so they really spend a lot of time on it. but New York is gonna have to toughen
          up and we'll send you National Guard if you want. You have the largest police force in the country, 40,000 peopl1
          I understand, but what's going on in New York is terrible, it's terrible.

          TRUMP: ... 40,000 people I understand, but what's going on in New York is terrible. It's terrible. Of all the places,
          what went on last night in Los Angeles with the stores and the ... is terrible. Total domination, you have to
          dominate. Yeah, go ahead Bill.

          BARR: Something the President said reminded me. The reason you know we have to control the streets is not
          just to bring peace to that town, but to give us the opportunity to get the bad actors because they are going to ~
          elsewhere, we're picking up information. And when they run into a tough nut...a strong police force and Nationa
          Guard are looking for secondary target...so they can go and overwhelm the local police force. So, in several of
                                                                                                         Exhibit 03, p.3
3 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                                         Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 20 of 29

           II politics
          0U, ll lctL ::> VVI 1y IL::>   ::,u
                                                                                                                                                                                 • uvE Tv @
                                                111 lf.Jt::1 ctllVt:: VVt:: l.,ctl I L 1..11ay VVI lctl.,t\.-a-1 I IUlt:: VVt:: I lctVt:: LU •• • f..11 Ult::::>::>IUI lctl II l::>ll\::ldLUI ::> LU LI It::

          leadership group. And the way to do that is to start with a strong statemen1

          TRUMP: If you're weak and don't dominate the streets they're gonna stay away from you until you finally do it,
          and you don't want that. Philadelphia, you better toughen up because what's going on in Philadelphia like NeVI
          York is terrible. It's terrible. You better toughen -- they never leave. I know you want to say all. ..hundred people.
          You've got a big National Guard out there that's ready to come in a time like now. I tell you, what they did in
          Minneapolis was incredible. They went in and dominated. And it happened immediately.

          All of the sudden my wife said to me, 'wow look at all these people.' They got out and were wearing dark blac~
          uniforms. They got out and they were there in the houses and they walked right down the street, knocking therr
          out with tear gas, tear gas. Those guys, they were running. And the next night it was much less and then the nex
          night, it's like you know what happened, they went to other cities. They're all looking for weak spots. Now wha
          they're going to do is they're going to search out for perhaps smaller cities, smaller places. You've got to arrest
          these people. You've got to arrest these people and you've got to judge them , and you can't do the deal where
          they get one week in jail. These are terrorists, these are terrorists, they're looking to do bad things to our country

          They're Antifa and they're radical left. And the reason you have other radicals is because they've been watching
          this for years, many years. And they don't like this. Go back and study Occupy Wall Street, because you'll see
          the way that is, a thing of beauty, everybody said 'I can't believe how easy it was' it was an hour of...and when it
          was all over it was a beautiful thing. And that's the way it has to end for you, alright secretary of defense.

          ESPER: Thank you Mr. President. If I could build on your comments and attorney general's comments to give
          some some quick stats. So, of course, the Department of Defense remains in full support of states, the state
          governors, Department of Justice ...law enforcement. Right now we 17,000 folks deployed in the National Guard
          in 29 states .. .fewer than 200 people deployed in the Baltimore state as well as their guard. So as the President
          and the AG have rightly pointed out, Minneapolis, Minnesota, has done a fantastic job.

          By Saturday morning, after the chairman of Joint Chiefs of Staff and I suppose the governor increased their
          presence 10-fold I think the evidence was clear from Saturday night and Sunday night. And so, in my urging I
          agree, we need to dominate the battle space ... resources in the guards. I stand ready the chairman stands ready
          the head of the National Guard stands ready to fully support you in terms of helping mobilize the guard and de
          what they need to do. Again, most of the guard has not been called up. There's only a few states that...two state
          where more than 1,000 troops have been called up. I think the sooner that you mask and dominate the battle
          space, the quicker this dissipates, and we get back to a -- the right norma

          TRUMP: I don't know what it is, politically where you don't want to call out people. They are already willing and
          able they want to fight for the country. I don't know what it is. Someday you'll have to explain it to me. But it take:
          so long to call them up. We're waiting for you, we're shocked there's areas, LA, we're shocked you're not using
          the greatest resource you can use and they're trained for this stuff and they're incredible. Why you're not calling
          them up? I don't know, but you're making a mistake because you're making yourself look like, look like fools. Anc
          some have done a great job. A lot of you, it's not, it's not good, it's very bad for our county. You know what, other
          countries watch this, they're watching us and they say 'boy they're really a pushover.' And we can't be a
          pushover. And you have all the resources, it's not like you don't have the resources.

          So I don't know what you're doing. We'll take some questions if you want ... I think Tim is on the phone now, Tim
          Walz. Again, I was very happy with the last couple of days. Tim you called up big numbers and the big numbers
          knocked them out so fast it was like bowling pins. All right, anybody, I guess it's hashtag ...right? Hashtag ... The
          governors on audio, the governors on any .... hashtag ... anybody want to speak? Brian is up there. Brian you
          want to speak? Georgia, Brian Kemp.

          KEMP: Hey, good morning, Mr. President. I can just give you a quick update, I'll talk through this as fast as I can
          from starting on Friday night. We have been talking to the city of Atlanta in preparation to support peacefu
          protest but also to protect lives and the property of the citizens in Atlanta and around the state of Georgia. Bu1
                                                                                                                                                                         Exhibit 03, p.4
4 of 13                                                                                                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                                   Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 21 of 29

           IIJ pol itics                                                                                                               . uvE Tv @
          VVt I lctU ;JUU 8Uctl u l,ctlltU uµ ctl IU I tctuy LU :::,uµµu1 la::, VVtll a::, LI I t VVI IUlt LI Ill 18 VVt I lctU 111 UUI :::ilctlt UfJtl ctLIUI I,

          center we activated. We had the Georgia State... , Georgia National Guard, the Department of Natural Resource
          team of rangers and then we used our Department of Corrections, Department of Juvenile Justice, thE
          Department of Community Supervision, they all have certified officers. Two of those have instant response team:
          that they use to ...prison disruptions. And those people are really good at doing that. We had all of those teams
          standing by to help Friday night. It became evident that APD needed our help, and we went in there and I think
          did a good job in a really tough situation to calm things down

          And then Saturday we worked with their whole team we had a major from the Atlanta Police Departmen
          embedded in our state operations center. We had one of our people in their operation center so we had constar
          communications and I was in the state ops center all three nights for a very long time so I got to see this
          firsthand. But that coordination that we were able to have with the locals, with the guard, the state patrol and a
          our other resources as well as having surveillance in the air, especially Saturday night, was awesome.

          And we had a lot of people that did the right thing, we supported them in the peaceful protest. And when th
          curfew hit, they went home. And what we saw was the disrupters stayed. And so you knew those were the
          people that we were going to have to deal with. And that's what we did over the weekend. Just two other thing
          real quick. We did see in Savannah last night we were ... a lot of the instigators in Charlotte, South Carolina on
          Saturday night were coming to Savannah on last night.

          We were watching that. We got in place early so the attorney general was correct in saying we could watch thos
          folks that you knew were professionals, if you will. We knew that they were ... office supplies and areas ... We
          were surveilling that. They ended up moving those because they figured out we were watching them and jus
          because I think we were there early and really ... I think they only arrested 10 people. And the first person they
          arrested was was from out of state. The last thing I will tell you is this Georgia National Guard medics team most
          likely saved an Atlanta police officer's life last night when he rammed by a disruptor on a four-wheeler. And they
          put a tourniquet on him and helped him ... hospital and it was great to see that. So thank you for your support o
          the guard.

          TRUMP: Thank you Brian very much. And you did a good job, it looked like Atlanta was a much different place
          with a little time so that ... was pretty rough. Tim Walz I don't know if you've left yet for your conference, I know
          you had a conference. You were the one that didn't have a conference. Uh, is Tim there? I'd like to maybe have
          him explain the difference between the beginning and the end . Tim are you there'

          WALZ: I am. Thank you, Mr. President. And I want to give a thank you to Secretary Esper for your strategic
          guidance, very helpful. Yeah our ... is grieving and in pain. And I would just say as far as the ... the peaceful
          protestors were expecting an out ... that is real they wouldn't ... if there were a man dying in front of them . That
          part of it then of course sparked civil unrest, there, there were actors and I would like to believe they were ... herE
          in Minnesota but they're not ... an issue with the Minneapolis Police Department. But once that starts to spin ...
          the ... in the first few days. I don't believe anybody would have had a big enough force to do this. We mobilized ...
          Thursday and Friday.

          I had mobilized ... about 750 to 1,000 if we could get a National Guard onto the scene. But one of our ... in state
          history for civil rights or civil obedience and we were still overwhelmed. At that point ... I hope ... the National
          Guard. And that's what the President was alluding to ...

          WALZ: But I think, again, Mr. President, I hope, you asked (INAUDIBLE) it's going to be very critical. There are
          (INAUDIBLE) legitimate anger and here our problems wouldn't be ... if we cannot be (INAUDIBLE) we've got to
          have the resources to maintain (INAUDIBLE) and we're going to have to transition back. (INAUDIBLE)
          overwhelming here is the transition back is the catalyst that started (inaudible) what happened with Minneapoli:
          police department. So (INAUDIBLE) a lot of (inaudible) specific leaders and the peaceful protests and obviously
          (INAUDIBLE) ... I think the guidance is you've got to get a handle on it with that force. That is absolutely
          (INAUDIBLE). And then the transition in the next phase is trying to get those (INAUDIBLE) for the peaceful
          protests and (inaudible) to do things that we have to look at of how do we get reform . And (INAUDIBLE) a
                                                                                                                                 Exhibit 03, p.5
5 of 13                                                                                                                                                      6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 22 of 29

           I/I politics                                                                                       • uvE Tv @
          Intenuona1. AS It turnea out, It was a conrusea ana scarea anver wno rnan-t want to Ieave me interstate, turnec
          into that, saw (INAUDIBLE) pulled out of the vehicle. Some of you recall that it looked like... during Rodney King.
          But the truck never (INAUDIBLE) but he was (INAUDIBLE) he said that that crowd was about (INAUDIBLE) and
          they pulled him in which deescalated the situation and as (INAUDIBLE) said, last night was calm and
          (INAUDIBLE)

          TRUMP: But Tim, it shows me incredible difference between your great state ...yesterday and the day before
          compared to the first few days was just ...

          WALZ: Absolutely.

          TRUMP: Never seen anything like it ...

          WALZ: Absolutely.

          TRUMP: But the police force didn't take it over. And I don't blame you . I blame the mayor. I mean, I've never
          seen anything like it where the police were told to abandon the police house and it was ransacked and reall)
          destroyed ...you know millions and millions of dollars are going to have to go back and fix it. I don't know. You'll
          (INAUDIBLE)

          WALZ: Mr. President, if I'm still on, (inaudible) the one thing I would say you could do is... a lot of people don't
          understand who the National Guard is and you need to get out there from a PR perspective and make sure tha1
          it's not seen as a occupying force, but it's their neighbors, school teachers, business owners, those types of
          things. That's a really effective message.

          TRUMP: OK, good. I think that's a good idea. I must tell you it got so bad a few nights ago that the people
          wouldn't have minded an occupying force. I wish they had an occupying force in there. But for some reason, I
          don't know what it is governors don't like calling up a lot of...the guard. We have thousands and thousands 01
          people waiting to be called up. Is that a correct statement, general~

          MILLEY: 350,000.

          TRUMP: 350,000. You have 350,000 people and they call up 200. Tim used that the first night (INAUDIBLE).
          What happened is after that he said let's go and I'll tell you, this was like magic. You saw thousands of people all
          of a sudden, you know, online, just walking through the street. I said .. .it was like a beautiful thing to see. And we
          have 350,000 plus in the National Guard and nobody wants to use them and their cities are ransacked anc
          they're a disgrace all over the world. All over the world they're (INAUDIBLE) it. What happened in Los Angeles
          was a (INAUDIBLE). And New York was a disaster. I don't understand what happened to New York's finest. I
          don't understand it. But there's nothing wrong with New York calling up the National Guard. There's nothin~
          wrong with it. Alright. Thank you very much, Tim. Go ahead next, please. (INAUDIBLE) Do you want to say
          something? Go ahead .

          So, Mr. President while we're waiting on the governor (INAUDIBLE). What you mentioned about the Guard,
          we've found in various studies over the years, the 1960s riots, Rodney King (INAUDIBLE), the introduction of the
          National Guard in force on the streets during civil (INAUDIBLE), intervening in civil riots, civil unrest, seems to be
          a very calming effect. (INAUDIBLE) numbers (INAUDIBLE) that's what I saw in Minnesota. So when I talk to the
          governor, when Secretary Esper talks to the governor, when (INAUDIBLE) the governor, and to his credit, he
          mobilized the entire Minnesota Guard, (INAUDIBLE) fixed sites, fixed site security at key points on the ground
          and you had police as mobile forces (INAUDIBLE) law enforcement. It's a very effective technique. It's been used
          for years in the past. We have activated. We have activated the National Guard (INAUDIBLE) civil authorities on
          average for civil disturbances one every three years (INAUDIBLE) so it is a very effective technique, strongly
          encouraged. (INAUDIBLE) mobilize and start reporting today as many guard as you think you need in order to
          establish law and order in the various cities. 55 cities have protest ... 54 ... 55 cities have protests the last 24
          hours and 22 of them were violent at moderate to severe levels. But the rest were peaceful. The rest were

                                                                                                         Exhibit 03, p.6
6 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 23 of 29

           II politics                                                                                        • LIVE TV     @
          TRUMP: So, we automatically have our experiment and that's ... l hate to say, Minnesota, you had the first part,
          which was weak and pathetic, and you had the second part, which was domination, and those guys probabl)
          largely left their (inaudible) one of your cities, one of your states because they're not getting anywhere in
          Minnesota anymore. So you have that perfect contrast of Minnesota phase one, Minnesota phase two. It's a
          beautiful thing to watch. It just can't be any better. There's no experiment needed. You don't have to do tests
          Alright, go ahead. Hashtag two, please. Anybody?

          MILLS: Mr. President. This is Janet Mills, governor the great state of Maine. Thank you for the call and
          information and thank you Attorney General Barr, Mr. Secretary and (INAUDIBLE) gentlemen. I have two
          questions (INAUDIBLE). One is, you mentioned, somebody mentioned intelligence regarding the source of the
          protests and the bad actors and professional instigators ... as a prosecutor for more than 20 years in the state of
          Maine, a former attorney general, a former district attorney to three counties, I would be very interested in
          knowing the intel so that we can prepare in advance for any insurgents or any professional instigators. We
          haven't seen that yet in my state, that I know of, but I would love to hear the intel that you appear to have access
          to regarding who these individuals are who are those bad actors and professional instigators

          Secondly, Attorney General Barr you mentioned arresting for federal. ..violations of federal law and charging
          people federally. I'd be interested to know what federal statutes we would rely on for prosecutions, arrests anc
          prosecutions for violations of federal law. Those are my questions. My comment is, Mr. President, I'm very
          concerned quite frankly, that we understand that you're coming to the state of Maine later this week. I'm ver'
          concerned that your presence may cause security problems for our state and (inaudible) yet. So I'm concernec
          about that. Thank you.

          TRUMP: We'll look into that. We have a tremendous crowd of people showing up, as you know, and I think most
          of them are very favorable. They like their president, but we'll talk to you about that, certainly. As far as
          intelligence, we do have intelligence, information and we'll present it to the appropriate people. I'd like tc
          (inaudible) if you hear anything, let us know. Report it to the attorney general. ...

          MILLS: Of course. (cross talk) information, I would really like to have it. Thank you .

          TRUMP: Or ... by the way (INAUDIBLE) you can prosecute (INAUDIBLE) but if you prosecute (INAUDIBLE) the
          levels (INAUDIBLE) very rapidly. Go ahead, please.

          BARR: we will be sharing intelligence with all of our state and local partners through the joint terrorist task forces
          Everything (INAUDIBLE) we will direct your way (INAUDIBLE). I know your people are tying it to that. As to
          federal offenses, there are many different federal offenses that emerge in rioting situations. Two of the most
          common are anyone who crosses state lines (INAUDIBLE) federal offense, to incite or dissipating (INAUDIBLE)
          or anyone who uses any interstate facility...telecommunications, vehicles, (INAUDIBLE) whatever, in connection
          with participating and encouraging riots ...those are two federal (INAUDIBLE) but there are many others.
          (INAUDIBLE) destructive devices and conspiracies and other (INAUDIBLE)

          TRUMP: So, Phil Murphy did a very new job in New Jersey, which is interesting, because you had very little
          problem. You did call up a lot of good law enforcement. You had a lot of good law enforcement. Phil, I think
          you're there ... Phil Murphy?

          MURPHY: Mr. President, yes ... good morning to each of you. Honored to be with you. We had about 30 protests
          through the weekend and the attorney general said it exactly right, the (INAUDIBLE) problem was that there
          were (INAUDIBLE) there was about 30 and we managed 28 out of 30. There were some disturbances involving
          Atlantic City and Trenton, but by the scale, based on what we see on television, these were, while unfortunate,
          were not (INAUDIBLE) scale of that (INAUDIBLE) no philosophical issue whatsoever due to or not due to the
          National Guard (INAUDIBLE) so far. (INAUDIBLE) state police, Rep. (INAUDIBLE) local police would have been
          able (INAUDIBLE) within our (INAUDIBLE) so far we've got about nine, it looks like nine (inaudible) from today
          (INAUDIBLE) expecting these are peaceful in nature
                                                                                                         Exhibit 03, p.7
7 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 24 of 29

           II politics                                                                                        • uvE Tv @
          me community, a11ow roIKs to express meir protest -- wnicn we nave no issue wIm -- we Just want to maKe sure
          it's peaceful. But so far so good (INAUDIBLE).

          TRUMP: I appreciate it very much, really good and congratulations so far. Keep it going. Doug Ducey are you on
          there, please?

          DUCEY: Yes. Thank you very much Mr. President. Yesterday we met with the comm leaders from around the
          state, heard all of their concerns. I know that we can do better both statewide and federally as well. Now Phoeni:
          is the fifth largest metropolitan area in the entire county and we've learned some lessons over the last three
          days. First, the more aggressive approach does work. We wanted peaceful protestors to be able to exercise thei1
          First Amendment rights.

          We had a tough time after the sun went down figuring out who was the peaceful protestors and who was th
          person who was going to cause trouble, destroy property, or begin violent actior

          I put out a statewide emergency yesterday and we put out a statewide curfew for ATM and we did that becausi
          of what we saw the night before. Phoenix Police Department, Department of Public Safety did a great job
          stopping the unlawful part of the protests became riotous, but it morphed into ... was rumored to go to Candler c
          to the west side, so we put out the statewide curfew. We called up the National Guard in force. We got all of our
          mayors, all of our police chiefs on board, and last night was a very quiet and peaceful night in the state of
          Arizona.

          TRUMP: That's what I saw. I saw that. Big difference.

          TRUMP: Jim Bel Edwards? John Bel are you there?

          EDWARDS: Mr. President, thank you very much for the meeting and for the call. We've had about a dozen
          protests, I think a grand total of about two arrests of individuals. It's been relatively peaceful here. We have
          engaged the African American and faith community primarily, but also leaders across the state of Louisiana.
          We've been able to respond thus far with the police departments, the sheriff's office, the parishes and the statE
          police. Obviously we have the National Guard here and could use them if necessary. We have -- and it's
          particularly been a benefit for us -- we went through in 2016 several weeks of very heavy protests, almost all of
          which were peaceful though, and so we've kept up those communications though with the various communitie:
          and so far we're in good shape. Like Phil Murphy I don't want to jinx things, and we know that things can turn or
          a dime. And we know in 2016, most of the problems came from people who were bussed in from out of state. I
          was not local home grown folks who were the most violent and extremist on our streets

          And so that's where we could get some help from the federal government. If you all know that there are
          individuals or groups out there that are intending to target Louisiana in terms of coming in, that would be very
          very helpful. We are monitoring the internet, we have our fusion center and so forth , but if Mr. Attorney General, i1
          you think of some information like that, that would be very helpful if you would share with us

          TRUMP: Good. I appreciate that very much and likewise, though, if you have information about the groups. For
          instance we had information last night, we got it, where they're going to be loading. They're gonna be loading -
          it's like a military operation. There's certain states -- we've already notified them -- but they're going to be loadin
          It's like we're talking about a war, which it is a war in a certain sense, and we're going to end it fast. So
          (INAUDIBLE). Thanks very much.

          TRUMP: Larry Hogan, please? Maryland?

          HOGAN: Yeah Mr. President, thank you very much, first of all I want to thank you for agreeing to our request on
          extending that Title 32. It couldn't be more timely, talking about everybody calling up the National Guard, and
          couldn't agree more with all of the things that you've said. We had this experience in Maryland in 2015 when we
          had the riots in Baltimore and we did exactly what you're recommending. The city police in Baltimore were

                                                                                                         Exhibit 03, p.8
8 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 25 of 29

           II politics                                                                                        • uvE Tv @
          aner me nrst rew nours, ana men Just a11owea peopIe to protest ror me rest or me weeK. 1mInK mars wnars no
          happening in some of the cities and I agree with, kind of 'peace through strength.' I think bringing up enough m,
          power and not letting anybody be overpowered the way they have been the last few days is exactly the right
          thing.

          We have 1300 members of the Guard called up now. We haven't had any issues, problems yet, the most
          peaceful, I think, was (INAUDIBLE).

          But we're watching to see if it breaks down again. But on the -- I had a call with many of the governors anc
          talking to all of them across the country, everybody's saying the same thing about the out-of-town agitators. I
          seems to be very organized, and as the discussion the attorney general was talking about -- the crossing of statE
          lines, federal crimes, sharing of information and intelligence, critically, for all the governors that we all are focusec
          on -- it's difficult in some of these cities with the prosecutors we have and the judges we have to get conviction:
          even on violent crimes, let alone on these kinds of things. The federal charges with US attorneys going to federal
          court, sharing the intelligence, all of that is very, very helpful. We appreciate all the effort. Thank you very much.

          TRUMP: Thank you very much. They're national anarchists, in many cases, and they're leading a group of
          (INAUDIBLE). These are easily-led people.

          Gov. Larry Hogan: And I'll just point out, Mr. President, we had those in Baltimore, in 2015. This is not new. As
          you point out, Occupy Wall Street, we had a lot of people, demonstrators, back in 2015. I'd only been governor
          for 90 days. But the troublemakers were all from out of town all organized profess agitators, I don't know, if it'~
          the same group or a different group but they were former (INAUDIBLE) folks back then. So they just continue
          (INAUDIBLE) their craft and get better.

          TRUMP: That's right. And you know when they have bricks you know they come armed with bricks and they
          have bricks and rocks big rocks and they have other things and they throw them, you know you're allowed tc
          fight back. You don't have to have a brick hit you in the face and you don't do anything about it, you are allowec
          to fight back. Now I'm not asking my attorney general to have to stop me from saying that, but I would say that i·
          a brick is thrown at somebody and it hits him, or maybe if it misses him, your very tough, strong, powerful people
          are allowed to fight back against that guy and very strongly and powerfully. That's what I think. I saw what the)
          did to the kid in Dallas and that was a disgrace. That was a disgrace. That should've been stopped . I've never
          seen anybody take that punishment and I don't know, I guess maybe he's not going to live, but I saw wha1
          happened. I saw what happened to that kid. I've never seen it. Nobody talks about it. Nobody even mentions it.

          TRUMP: But I know when you're doing well because I haven't seen Maryland on television. And that's good,
          when you're not on television.

          HOGAN: We don't want to be on television again, but what you're talking about with the injuries, we had 137
          police and firefighters injured in the first few hours of that disturbance in 2015, and we sent in the Guard and al
          those police officers and not a single person was hurt for the rest of the week. No more violence. So, it's powerfL
          forces, with showing restraint, but I think showing those groups, people start to scatte1

          TRUMP: Well, thank you very much, Larry. Hashtag two if anyone wants to call in, hashtag two.

          OPERATOR: Governor Polis.

          TRUMP: Go ahead.

          JUSTICE: Mr. President can you hear me? It's Jim Justice from West Virginia.

          TRUMP: Yes. I can.

          JUSTICE: All I would say to you is that if it comes to pass that some states would rather you didn't come there,

                                                                                                         Exhibit 03, p.9
9 of 13                                                                                                                        6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 26 of 29

           IIJ pol itics                                                                                     . uvE Tv @
           peaceru1 protests. vveve we1comea mem, out aoso1ute1y we-re not gonna nave a proo1em nere -- oecause nrs
           and foremost, I'm not gonna put up with it. There is no way. There is no way. Instantaneously, we'll call in the
           Guard or do what whatever we've got to do, but I am just exactly like you, and I'm not gonna put up with thi~

           TRUMP: Well that sounds a lot different than the governor of Maine. That's very good. You know she tried to talk
           me out of it, now she probably talked me into it. She just doesn't understand me very well. But that's ok

           TRUMP: Thanks very much. I appreciate it very much, Jim. You know we have a situation -- I was thinking about
           calling a number of you -- with flag burning. I'm not a believer in flag burning, and I would think that if a state
           wanted to try and pass a law [where] you're not allowed to burn flags with a certain punishment, stron!
           punishment, I would think that the United States government would be backing you up all the way. So you're al
           on the phone right now, and I would think the United States government would love to see somebody go and de
           that, because I think flag burning is a disgrace. And it passed last time, as you know, against -- well a lot of
           people won -- it passed 5 to 4 and we have a different court. And I think that it's time to review that agair
           because when I see flags being burned -- they wanted to crawl up the flag poles in Washington and try and burr
           flags, but we stopped them. They weren't able to do it. They would've done it if we didn't stop them. I think it'!
           time to relook at that issue. Hopefully the Supreme Court will accept that. But if you have a state where you feel
           strongly, and many of you do, most of you do I'll bet, so if you wanted to try and pass a very powerful flag-burnin,
           statute, again, anti-flag-burning, I hope you do it because we'll back you 100%, all the way.

           POLIS: Hi, this is Governor Jared Polis [background gargle] yeah we are in Colorado (INAUDIBLE) we were able
           to use the national guard and they're very amazing folks, I want to thank them for renewing their service and as
           you know (INAUDIBLE) we owe that to them, for (INAUDIBLE) coronavirus and protecting our cities, it's all
           incredibly important. I just wanted to ask the public health side of this, one of the things we did is distributE
           masks to some of the peaceful protesters, I don't know if others had that issue, obviously we're concerned witt
           the size of the gatherings, some we're doing social distancing, some weren't, I am encouraged (INAUDIBLE) as
           freely available (INAUDIBLE) anybody has the right to peacefully protest can get a mask who needs one.

           But we're all worried, Mr. President, about the set-backs of the re-openings with everything going on we just feel
           people, some of which we're doing social distancing some who weren't, I just wanted to encourage others to bu
           masks and offer testing (INAUDIBLE) because obviously we're using the national guard over the weekend, we
           just had a handful of arrests and no large scale infiltrations that we've seen people who were [inaudible] riled u~
           and anarchy or whatever (INAUDIBLE) so I just wanted to pass on that public health detail (INAUDIBLE)
           responsible (INAUDIBLE).

           TRUMP: Thank you very much Jared, thank you we'll have to have you at the White House very soon, McMaster,
           I think I hear Henry McMaster on the line his people (INAUDIBLE) Henry, cuz I know [crosstalk] -

           MCMASTER: Thank you Mr. President, I (INAUDIBLE) attorney general saying, (INAUDIBLE) and telephone
           calls and also what we've been saying is I don't think we've been prosecuting enough people -

           TRUMP: I agree.

           McMaster: (INAUDIBLE) they're just getting thirty days or five hundred dollars that's just the cost of doing
           business, I know that we have organized people. We're trying to figure out if we've got some here maybe we do,
           we have a state grand jury just like the rest of (INAUDIBLE) and bring them to full or that grand jury and
           investigate with the tools of the grand jury, we talked to our U.S. Attorney Steven McCoy, so everyone was
           onboard and (INAUDIBLE) what's happening in the city of Charleston, but the first night they had one of those
           until eleven o'clock, a curfew, they had a whole lot of (INAUDIBLE) the best confrontational approach is they had
           a lot of (INAUDIBLE) beautiful place with lots of people (INAUDIBLE) big fire crackers, and they was laying
           across the tables and (INAUDIBLE) the curfew and they were scaring everybody out and running into -
           [inaudible] in the hotel and shops heard shots [inaudible] some of the agitators and a lot of them are from outsic
           there's no doubt about it, this Antifa or whatever you call it, (INAUDIBLE) one man in Columbia he had a glock
           pistol in a napsack, and ninety rounds of ammunition, (INAUDIBLE) some information from him. I think what
                                                                                                       Exhibit 03, p.10
10 of 13                                                                                                                       6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                              Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 27 of 29

           II politics                                                                                        • LIVE TV     @
           McMaster: The other point is that (INAUDIBLE) everywhere, the department of corrections, [inaudible] the state
           police force, the city and county sheriffs are coming in and sharing - in Charleston though we had the nationa
           guard on Sunday night and they had virtually no problems, the sheriffs were out and said they'd never seen suet
           police presence in his life and it was like (INAUDIBLE) and just a handful of arrests and [inaudible] rolling around
           the city of Charleston it was very peaceful, so great work (INAUDIBLE) like you said it's time to get serious about
           prosecuting people and finding out where their origins are, who's paying the money and we've heard some a
           them get a bonus if they get arrested, (INAUDIBLE) hands get arrested . (INAUDIBLE) The police told them get
           out of there and more and more arrests, so that's the state of it we have to be careful to (INAUDIBLE)--

           Trump: You don't have to be careful, you don't have to be too careful and I'll tell you, you have to do the
           prosecutions, you don't do the prosecutions -- they're just going to be back. Whether it's in two years or tw<
           months they're gonna be back and you gotta do the prosecutions and you know when someone is throwing
           rock, it's just like shooting a gun -- just like having a -- (INAUDIBLE) hit somebody in the face, wipe them out
           practically, we have a couple people badly hurt and there's no retribution, so you have to do retribution in m~
           opinion, you have to use your own legal system. You do have a great legal system from everyone I've been
           speaking to but if you want this to stop you've got to - you have to prosecute these people, Henry, you're right
           Thank you very much. (CROSS-TALK)

           Female voice: Please go ahead you're line is open.

           Pritzker: This is Governor Pritzker.

           TRUMP: I can hear you .

           PRITZKER: You can hear me? Good. (INAUDIBLE)

           TRUMP: Are you on your cell phone maybe? We're not hearing you great.

           PRITZKER: Can you hear me OK? (INAUDIBLE)

           TRUMP: Go ahead.

           PRITZKER: Thank you Mr. President, I wanted to take this moment, I can 't let it pass to (INAUDIBLE) to say that
           I'm extraordinarily concerned with the rhetoric that's been used by you, it's been inflammatory and not okay bL
           that officer who choked George Floyd to death but we have to call for calm, we have to call for -- we called ou
           our National Guard and our street police, but the rhetoric that's coming out of the White House is making i
           worse. And I need to say that we are feeling real pain out here and that we've got to have national leadership on
           this that is calling for calm and for making sure that (INAUDIBLE) legitimate peaceful protests, that will help us
           bring order.

           TRUMP: Well thank you very much, Jay, I don't like your rhetoric either because I watch (INAUDIBLE)
           coronavirus and I don't like your rhetoric about it either I think you could've done a much better job, but that's rn
           and you know, we don't agree with each other, as far as the (INAUDIBLE) in place (INAUDIBLE) respect the
           officer (INAUDIBLE) I've spoken about it also, talking about it with great compassion and I think it's a horrible
           thing that happened, and I've called it out on numerous occasions, in numerous speeches, I spoke about it at OL
           great rocket launch, I covered it before I covered the rocket, when we sent out a billion-dollar rocket and before I
           spoke about the rocket I made a speech after the rocket launched, I spoke about officer -- I spoke about as t<
           what happened with respect to Mr. Floyd, I thought it was a disgrace, I thought what happened was a disgracE
           but I spoke about it about as long as I did the rocket and those police officers and what they did including th,
           three of them that stood there and watched. And they even participated, the whole world was disgraced by it, n<
           just our country, the whole world was watching, so nobody can tell me I haven't spoken about it, I've spoker
           about it at great length, at great length and I will continue to speak about it, but I also have to think about law an
           order, we need law and order in our country and if we don't have law and order we don't have a country. So, WE

                                                                                                       Exhibit 03, p.11
11 of 13                                                                                                                       6/9/2020, 7:30 AM
READ: President Trump's call with US governors over protests - CNNPol... https://www.cnn.com/2020/06/01/politics/wh-governors-call-protests/ind...
                                    Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 28 of 29

           Ill politics
           I nu1v1r . UI"., VVI IU ::> I lt::J\L! \ll'IIMUUIDLC/
                                                                                                              • LIVE TV     @

           FEMALE VOICE: There's no one in the queue at this time.

           TRUMP: OK, I want to thank all of you, be strong, be tough, be smart, be safe, be safe, very unfortunate and uh
           (INAUDIBLE) of the people you have to do it right. Many, many people, you know Mr. Floyd but there are many
           other people who have been badly hurt and killed and the way we're going to do it, the way we're going to sto1
           the problem is to be fair and be strong, you have to be strong . Use our national guard, you're much better off wit
           too many than too few. That's one thing we have to have, too many is a good thing, too few is unacceptable sc
           go out there and get 'em, good luck tonight and if you have any information, let us know please, thank you ver~
           much.




           [ Search CNN ...                                                                                                   Q

                                                                        us
                                                                      World

                                                                      Politics

                                                                     Business

                                                                     Opinion

                                                                      Health

                                                                   Entertainmen1

                                                                       Tech

                                                                       Style

                                                                      Travel

                                                                      Sports

                                                                      Videos

                                                                     Coupons

                                                                       More

                                                                     Weather


                                                                                                       Exhibit 03, p.12
12 of 13                                                                                                                       6/9/2020, 7:30 AM
          Case 1:20-cv-01517 Document 1 Filed 06/10/20 Page 29 of 29
 Unidentified member of the military engaged in            Security personal in combat attire.
   “dominating’ behavior toward a protester.




Unidentified police officers in “dominating” attire.   Unidentified Police with Assault Weapons




                         s.

   Unidentified police with automatic weapons.           Military trucks dominating the street.




     Miliary Humvees dominating the street.            Military Trucks Arrive at the White House.




                                                                             Exhibit 04
